Exhibit 10.3
April 17, 2009
Edward Morgan
7102 Commerce Way
Brentwood, TN 37027
Re: Termination of Employment
Dear Ed:
     This letter will confirm the terms of the agreement (the “Agreement”)
between you, EDWARD MORGAN, and Delek US Holdings, Inc. and/or any of its
wholly-owned subsidiaries (collectively the “Company”). The terms of this letter
shall be effective upon the date of the last signature below.
     1. You have submitted, and the Company has accepted, your resignation from
employment with the Company effective as of the close of business on May 11,
2009. In return for your agreement to the terms set forth herein, the Company
will (a) pay you a severance payment of $105,000 (representing $15,000 for each
of your seven years of service) upon the termination of your employment and (b)
pay you for all accrued but unused vacation within five business days after the
termination of employment. The foregoing sums shall be offset by any amounts
that you may owe the Company at the time of termination including, without
limitation, taxes due on restricted stock units. Your current health and life
insurance benefits shall continue in full force and effect through May 31, 2009.
     2. Except for the laptop computer assigned to you (Dell Latitude 430) which
you may retain, you will return any Company property in your possession,
custody, or control including, without limitation, any documents, books, records
(whether in electronic format or hard copy), reports, files, correspondence,
notebooks, manuals, notes, specifications, mailing lists, security cards, credit
cards, and other data.
     3. On behalf of yourself and your heirs, representatives, and assigns, you
discharge and release the Company and its affiliates and agents (collectively
the “Released Parties”) from all claims, obligations, and demands that you had,
have, or may have arising out of or related to your employment and/or the
termination of your employment. Without limiting the generality of the
foregoing, you discharge and release any claims, causes of action, liabilities,
covenants, agreements, obligations, damages, and/or demands of every nature,
character, and description under Title VII of the Civil Rights Act of 1964, the
Fair Labor Standards Act, the Americans with Disabilities Act, the Family and
Medical Leave Act, the Tennessee Human Rights Act, the Civil Rights Act of 1991,
the Age Discrimination in Employment Act, the Older Worker Benefit Protection
Act, the Employee Retirement Income Security Act of 1974 (except with respect to
benefits to which you have a vested entitlement), and all other federal, state,
and local laws including any laws regarding wrongful discharge, breach of
contract, retaliation, infliction of emotional distress (collectively, the
“Released Claims”).
     4. You agree and understand that the effect of this Agreement is to waive
and release any and all claims, causes of action, liabilities, covenants,
agreements, obligations, damages and/or

 



--------------------------------------------------------------------------------



 



demands of every nature, character, and description, without limitation in law,
equity, or otherwise, that you had, have, or may have, whether known or unknown,
against any of the Released Parties for any liability, whether vicarious,
derivative, direct, or indirect. The foregoing includes, without limitation, any
claims for damages (actual or punitive), back wages, future wages, commission
payments, bonuses, reinstatement, past and future employee benefits (except to
which there is vested entitlement) including contributions to the Company’s
employee benefit plans, compensatory damages, penalties, equitable relief,
attorneys’ fees, costs of court, interest, and any and all other loss, expense,
or detriment of whatever kind arising out of or related in any way to your
employment by the Company and/or the termination of such employment. However,
you do not by virtue of this Agreement waive or release any claims that arise
after your signature below.
     5. You will not initiate, or cause to be initiated, any lawsuit based on
the Released Claims. Except as prohibited by law, you will indemnify the Company
and all other Released Parties for any sum of money that any of them may
hereafter be compelled to pay you, your heirs, representatives, or assigns and
any of the Company’s legal fees and/or costs associated therewith on account you
bringing or allowing to be brought on your behalf legal action based upon the
Released Claims. Furthermore, you understand and agree that this Agreement does
not constitute any admission by the Company of any liability or of any violation
of any federal, state, or local laws.
     6. In further consideration for your general release of claims against the
Company, the Company forever waives and releases any and all known claims,
causes of action, liabilities, covenants, agreements, obligations, damages
and/or demands of every nature, character, and description, without limitation
in law, equity, or otherwise, that it had, has, or may have against you for any
liability, whether vicarious, derivative, direct, or indirect. However, the
Company does not by virtue of this Agreement waive or release any claims that
arise after its signature below. The Company will not initiate, or cause to be
initiated, any lawsuit based on claims that it knows (or reasonably should have
known) arose before the date of this Agreement. Except as prohibited by law, the
Company will indemnify you for any sum of money that you may hereafter be
compelled to pay the Company, its representatives, or assigns and any of your
legal fees and/or costs associated therewith on account of the Company bringing
or allowing to be brought on its behalf legal action based upon claims otherwise
barred by this Agreement. The Company understands and agrees that this Agreement
does not constitute any admission by you of any liability or of any violation of
any federal, state, or local laws.
     7. You will at all times maintain strict confidentiality of, and will not
use or disclose, information or ideas of a confidential or proprietary nature
which pertain to Company’s business, financial, legal, marketing,
administrative, personnel, trade secrets (including, but not limited to,
specifications, designs, plans, drawings, software, data, prototypes, the
identity of sources and markets, marketing information and strategies, business
and financial plans and strategies, methods of doing business, data processing,
technical systems and practices, customers, sales history and financial health)
and “material non-public information” as defined under federal securities law as
well as such information of third parties which has been provided to Company in
confidence (collectively “Confidential Information”). All such information is
deemed “confidential” or “proprietary” whether or not it is so marked, provided
that it is maintained as confidential by the Company. You specifically agree
that, if you violate this confidentiality obligation, in addition to any other
rights and remedies available under applicable law, the Company will have the
contractual right to recover from you its actual damages not to exceed the
amount of any payments made under this Agreement by recoupment, restitution,
set-off, or otherwise as permitted by law.
     8. You and the Company will treat the terms, conditions, amount, and
circumstances

Page 2 of 4



--------------------------------------------------------------------------------



 



relating to this Agreement as confidential, except as disclosure may be required
by applicable law. You may disclose the terms of this Agreement to your tax
advisor or counsel, provided that they agree to maintain the confidentiality of
this Agreement. If you are required to make any disclosure required by law, you
agree to inform the Company immediately and prior to any such disclosure.
Obligations under this paragraph shall terminate to the extent that information
contained herein is made public by the Company in the course of its compliance
with public disclosure obligations.
     9. You shall have a period of up to 21 calendar days in which to consider
entering into this Agreement. You acknowledge that you have had the opportunity
to read and review this Agreement and seek legal advice. You freely and
voluntarily, and without coercion, agree to and understand the significance and
consequences of the terms of this Agreement. Following the date of your
signature below, you shall have a period of 7 calendar days within which to
revoke your acceptance of this Agreement, in which case this Agreement shall be
null and void. If you do not exercise your right to revoke this Agreement within
7 calendar days of your signature, this Agreement shall be held in full force
and effect and each party shall be obligated to comply with its requirements.
The parties agree that any changes made to this Agreement (whether material or
immaterial) as a result of the negotiation of the parties do not restart the
running of the 21-day period noted above.
     10. You will not engage in any conduct, verbal or otherwise, that would
disparage or harm the reputation of the Company and any of the other Released
Parties. Such conduct shall include, without limitation, any negative statements
made verbally or in writing by you about the Company or any of the Released
Parties.
     11. For a period of Twelve (12) months following the termination of your
employment, you will not contact or solicit, directly or indirectly, for any
sales-related business purpose, any customer or client of the Company or its
affiliates as of the termination of your employment.
     12. For a period of Twelve (12) months following the termination of your
employment, you will not (and you will not assist others to) directly or
indirectly, entice or induce, or attempt to entice or induce, any employee of
the Company or its affiliates to leave employment with the Company or its
affiliates. However, this paragraph does not prohibit you or your new employer
from hiring or employing an individual that contacts you on his/her own
initiative without any direct or indirect solicitation by you other than
customary forms of general solicitation such as newspaper advertisements or
internet postings.
     13. As part of your employment, you acknowledge and agree that you have
obtained knowledge, information, and expertise regarding the operations of the
Company that may be useful to the Company in prosecuting, defending and
otherwise managing current and future litigation matters by or against the
Company. Therefore, you agree to cooperate fully and assist the Company to the
best of your abilities in connection with any such matters including making
yourself reasonably available to assist in the Company’s defense. The Company
will pay you for your time expended at an hourly rate equivalent to your
then-current base compensation divided by 2,000. The Company shall also pay any
out-of-pocket expenses you incur in connection with your assistance. The
foregoing is not intended to reward you for any particular testimony or to limit
in any manner your truthful testimony in any proceeding.
     14. In response to inquiries from your prospective employers, you agree
that the Company may provide your dates of employment with the Company, job
titles while employed by the Company, and final salary. You agree to advise any
prospective employers to contact the

Page 3 of 4



--------------------------------------------------------------------------------



 



Human Resources Department of the Company with regard to any references or other
inquiries. Each party agrees that it will not disparage the other or indicate
(explicitly or implicitly) that your departure was involuntary.
     15. Except with respect to the release of claims provided for above, the
provisions of this Agreement shall be severable, and the invalidity of any
provisions or portion thereof shall not affect the validity of the other
provisions. To the extent that a court of competent jurisdiction deems any
provision of this Agreement unenforceable (except the release of claims), such
court shall modify the terms of the Agreement by adding, deleting, or changing
in its discretion any language necessary to make such provision enforceable to
the maximum extent permitted by law, and the parties expressly agree to be bound
by any such provision as reformed by such court. If this Agreement is not
enforceable in whole or in part after such severance or reformation, the Company
shall have a contractual right of restitution, recoupment, and set-off to
recover from you any consideration paid to you under this Agreement.
     16. This Agreement constitutes the entire agreement between the parties
with respect to its subject matter and supersedes all previous agreements and
understandings between the parties including, without limitation, the letter
agreement dated May 25, 2005. This agreement may not be modified except in a
writing signed by both parties. This agreement shall be governed by and
construed in accordance with the laws of the State of Tennessee and without
regard to any rule of construction under which an agreement may be construed
against the drafter or any rule regarding conflicts of law. Any dispute arising
under this agreement must be adjudicated in the courts of competent jurisdiction
located in Williamson County, Tennessee, and the parties hereby agree to such
courts’ exercise of exclusive personal jurisdiction over them.
     I have carefully read this agreement. I hereby accept and agree to all of
the terms and conditions of this agreement.

         
DELEK US HOLDINGS, INC.
       
 
       
/s/ Joane Walker
 
By: Joane Walker
  /s/ Edward Morgan
 
EDWARD MORGAN    
Title: V.P. / C.AO.
  Date: April 17, 2009    
Date: April 17, 2009
       
 
       
/s/ Kathy Roadarmel
 
By: Kathy Roadarmel
       
Title: V.P. of Human Resources
       
Date: April 17, 2009
       

Page 4 of 4